Citation Nr: 0428310	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-13 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to burial benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to November 
1966, with prior active service totaling twenty years, four 
months, and six days.  His death occurred in February 2002.  
The appellant in this matter is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Following the submission 
of a notice of disagreement, the appellant was furnished a 
statement of the case in March 2003 as to the denial of her 
claim for service connection for the cause of death, in 
addition to her eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.  In the absence of 
formal rating action as to Chapter 35 eligibility, such 
matter is not within the Board's jurisdiction for review at 
this time.  Rather, the Chapter 35 issue is referred to the 
RO for initial development and adjudication.  

The appellant was afforded a videoconference hearing before 
the Board in June 2004, a transcript of which is of record.  
Additional documentary evidence was received by the Board in 
July 2004, albeit without a waiver of initial RO review.  
However, as such document duplicates evidence previously 
considered by the RO, the need to remand for RO consideration 
of that evidence is obviated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

At her June 2004 hearing, the appellant testified that, 
during his lifetime, the veteran was a successful plaintiff 
in a civil suit against ship builders who were alleged to 
have utilized asbestos in the shipbuilding process.  At the 
appellant's request, the hearing record was left open for a 
period of 60 days during which she hoped to obtain for 
inclusion in the record pertinent reports of treatment 
setting forth the veteran's inservice asbestos exposure and 
the casual relationship between such exposure and his fatal 
lung adenocarcinoma.  Unfortunately, however, none of the 
proffered records has been made a part of the claims folder 
to date, and it is incumbent upon VA to undertake reasonable 
efforts to obtain them.  

The appellant has likewise offered testimony that one or more 
treating physicians of the veteran has indicated to her that 
the veteran's lung cancer was the result of asbestos 
exposure.  Further efforts are needed to clarify which 
specific physicians offered that opinion, followed by 
attempts to obtain complete records from each such medical 
provider in order to ascertain whether their records reflect 
the alleged causal relationship between the veteran's 
asbestos exposure and his fatal lung cancer.  

In addition, full compliance with the VA's duty to notify the 
appellant, as set forth by the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) and its implementing 
regulations, is lacking in this instance.  Specifically, it 
cannot reasonably be found that the RO in its VCAA letter of 
May 2002 adequately advised the appellant of the specific 
information and evidence needed to substantiate her claim for 
service connection for the cause of the veteran's death, nor 
does the May 2002 letter inform the appellant as to the 
division of responsibility between she and VA in obtaining 
the specific evidence necessary to substantiate her claim.  
See Charles v. Principi, 16 Vet.App. 370 (2002); Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).  Corrective action is 
thus in order.  

Lastly, it is evident that the appellant submitted to the RO 
on February 25, 2003, a notice of disagreement (NOD) 
regarding the RO's January 2003 denial of VA burial benefits.  
Absent, however, is any indication that the RO acknowledged 
that NOD or thereafter furnished to the appellant a statement 
of the case (SOC).  Remand is required for issuance of an 
SOC, per Manlincon v. West, 12 Vet.App. 238 (1999).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the RO must notify 
the appellant what specific information 
and evidence are still needed to 
substantiate her claim of entitlement to 
service connection for the cause of the 
veteran's death.  The appellant must also 
be notified what specific portion of any 
needed evidence VA will secure, and what 
specific portion of any needed evidence 
she herself must submit.  The RO should 
also advise the appellant to submit all 
pertinent evidence not already on file 
that is held in her possession, including 
but not limited to statements from fellow 
servicemen of the veteran or others 
denoting his inservice asbestos exposure.  
The RO should notify the appellant that, 
if requested, VA will assist her in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that she 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must contact the appellant in 
writing and request that she furnish the 
names and addresses of those VA and non-
VA medical professionals and/or 
institutions which examined or treated 
the veteran for lung cancer or a cerebral 
vascular accident from 1966 to the time 
of his death.  She should also be asked 
to provide the names and addresses of any 
medical professional who might have 
indicated to her that those entities 
responsible for the veteran's death were 
the direct result of his alleged 
inservice asbestos exposure.  In 
addition, the approximate dates of any 
such examination or treatment  must also 
be listed.

Upon receipt of such information, the RO 
must attempt to secure those medical 
records not already on file which were 
compiled by those individuals or 
institutions referenced by the appellant.  
Regardless whether the appellant responds 
to the aforementioned request for 
information, the RO must obtain any and 
all pertinent records of VA medical 
treatment, which are not already 
contained in the claims folder.  Once 
obtained, those records must be made a 
part of the claims file.  

3.  The RO must obtain for inclusion in 
the claims file any medical or other 
records developed in connection with a 
lawsuit in which the veteran was included 
as a plaintiff,  as referenced by the 
appellant in her June 2004 testimony as 
having been filed in Federal court in 
Charleston, South Carolina.  Once 
obtained, those records must be made a 
part of the claims file.  

4.  The RO must undertake any and all 
development set forth in the VA 
Adjudication Procedure Manual 21-1, Part 
VI, Chapter 7, paragraph 21, relating to 
asbestos exposure, see VAOPGCPREC 4-00, 
65 Fed. Reg. 34531 (2000), in an effort 
to verify the veteran's inservice 
asbestos exposure and the relationship 
between any such exposure and the 
subsequent development of lung cancer or 
other disease.  

5.  The RO must issue an SOC to the 
appellant as to its January 2003 denial 
of burial benefits.  The appellant is 
hereby advised that if she wishes to have 
the Board review the merits of such 
claim, she must file a VA Form 9, Appeal 
to the Board of Veterans' Appeals, within 
60 days of the issuance of the SOC.  
6.  Thereafter, the entirety of the 
claims folder must be provided to a VA 
physician in the appropriate specialty or 
specialties for review for the purpose of 
ascertaining whether the veteran's 
reported inservice asbestos exposure led 
to the onset of his fatal lung carcinoma 
and/or cerebral vascular accident.  
Following a complete review of all of the 
evidence of record, the reviewing 
physician is asked to respond to the 
following question, utilizing the "at 
least as likely as not" language in 
formulating a response:  

Is it at least as likely as not 
that any inservice asbestos 
exposure of the veteran 
directly resulted in the onset 
of his lung carcinoma and/or 
cerebral vascular accident?  
7.  Lastly, the RO must readjudicate the 
merits of the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, based on 
all of the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the opinions of those Federal courts 
interpreting such body of law.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.


The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the appellant's due process 
rights and to obtain additional procedural and evidentiary 
development.  No inference should be drawn 



regarding the final disposition of the claim in question as a 
result of this action.  



	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




